DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive.
Applicant argues the combination of Song and Campbell would not be readily apparently to one of ordinary skill in the art.
Examiner respectfully disagrees.  The materials used in the ring of Song can be replaced by the materials of the ring of Campbell.  For example, rigid portion of Campbell has the inner core 8 while the resiliently deformable portion does not have this inner core, and both of these sections are capable of having suture passed through them (column 3, lines 28-37).
Applicant also argues Song discloses a band and not a ring.  
Examiner respectfully disagrees.  For examination purposes, a band is being considered to be a ring.
Applicant also argues Song does not disclose a gap as defined by the claim language.
Examiner respectfully disagrees.  Song specifically discloses the device, which includes both the composite annular ring and the resilient band, are discontinuous or continuous in claim 23.  Continuous devices would not contain a gap, while discontinuous devices would contain a gap.  Additionally, this discontinuous resilient band is clearly shown having a gap in Figure 5B.
Applicant also argues Song discloses the outer stabilizer band is positioned and sutured into place after the inner band has been sutured.
Examiner respectfully disagrees.  The same sutures are used to attach both the inner and outer bands as described in Paragraph [0046] of Song.  This is also shown in Figure 5B.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US Patent Publication 2009/0171457) in view of Campbell (US Patent No. 6,143,024).
As to claim 1, Song discloses a two-part aortic annular support apparatus comprising a composite annular ring (12) and a discontinuous band (14) defining at least one gap (claim 23) external to the ring and configured to be secured through the aortic annulus (Paragraphs [0044]-[0046)).
Song does not disclose a semi-rigid portion and a resiliently deformable portion.
Campbell teaches an annuloplasty ring comprising a semi-rigid portion (4) and a resiliently deformable portion (6), in the same field of endeavor, for the purpose of providing easy positioning and suturing (column 2, lines 25-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to alter the ring of Song with the sections of Campbell, in order to properly position the ring at the valve annulus as taught in Campbell in column 2, lines 25-35.
As to claim 2, Campbell disclose the diameter of the ring is about 22mm to 36mm (column 3, lines 39-44).
As to claim 3, Campbell discloses the ratio of the sections is between 1:1.4 to 1:1.8 (Figure 1).
As to claim 4, Campbell discloses the ends of the sections are configured to connect (Figures 1-2).
As to claim 5, Campbell discloses junctions of the sections secured by connection devices (10) (12).
As to claim 6, Campbell discloses deformable connectors (10) (12).
As to claim 7, Campbell discloses the ring is encased (20).
As to claim 9, Song discloses a method of suing the composite annular ring (12) and band (14) comprising positioning the ring within an aortic valve, positioning the band outside the aortic root and securing the band through the root to the ring (Paragraphs [0011] and [0044]-[0047]).
As to claim 10, Song discloses a method of using a composite annular ring (12) and band (14) comprising positioning the ring (12) within the LVOT (Paragraph [0044]) and along the fibrous annulus and the membranous and muscular septum, positioning the ring outside the aortic root, inserting sutures through the ring and root (Paragraph [0031]), and repeating the suturing (Paragraphs [0011] and [0044]-[0047)).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774